Citation Nr: 1128477	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  09-41 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk


INTRODUCTION

The Veteran had active military service from July 1958 to June 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the Nashville, Tennessee RO denied entitlement to service connection for multiple myeloma.  


FINDING OF FACT

Competent evidence concerning whether multiple myeloma is related to service is in relative equipoise. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor multiple myeloma was incurred inservice.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  


Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).   In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered")) and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  


Factual Background and Legal Analysis

The Veteran asserts that he has multiple myeloma as a result of his military experiences while serving as a member of the damage control unit on the USS Wasp.  While so serving, the Veteran alleges that he was responsible for maintaining water tight integrity throughout the ship.  This involved scraping, cleaning, and repainting; and the use of lead based paint, which emitted toxic fumes, including benzene.  He contends that exposure to benzene caused his multiple myeloma.  

The Veteran's personnel records reflect that while the Veteran was on board the USS Wasp his primary specialties were a Fireman and Damage Controlman.  Damage Controlmen generally perform maintenance and emergency repair.  Hence, the Veteran's description of his duties on board the USS Wasp, including possible exposure to benzene, is consistent with the circumstances of his service.  
38 U.S.C.A. § 1154(a) (West 2002).  As noted by the RO, the Veteran's post-service civilian employment consisted of carpentry and construction work.  The Veteran denies any exposure to benzene during civilian life.

The first evidence of record regarding the Veteran's multiple myeloma is found in a 2007 VA outpatient treatment record from the West Palm Beach VA Medical Center (VAMC).  The record notes that recent labs indicated progressive anemia and elevated protein levels in the Veteran's blood.  In June 2007, a hematology consultation was ordered to rule out myeloma.  In August 2007,  the Veteran was diagnosed with "smoldering myeloma" and it was noted that this condition would progress to active myeloma in the near future.  Follow-up records indicate he received a second opinion, which confirmed that he had active multiple myeloma.  He began treatment with chemotherapy followed by a stem cell transplant.

An article entitled "Benzene and Multiple Myeloma,"  was submitted by the Veteran as evidence of multiple myeloma associated with benzene exposure.  Specifically, the article notes that causal associations for multiple myeloma have been reported in workers exposed to petrochemicals, especially those occupationally exposed to benzene.  In addition to chemical workers, elevated risks of multiple myeloma have been reported among farmers and others engaged in agricultural operations, metal workers, rubber manufacturing workers, and painters since all of these occupations entail exposure to such benzene-containing product.  Furthermore, the epidemiologic literature shows that benzene is the chemical most strongly associated with multiple myeloma, which in itself is a very rare disability.

In a November 2008 letter, a VA stem cell transplant attending physician at the Nashville VA Medical Center opined that it is highly probable that the Veteran's diagnosis of multiple myeloma was directly connected to  his in-service exposure to benzene.  To support his opinion, he provided multiple medical abstracts linking the benzene and multiple myeloma.  There is no competent evidence rebutting this opinion.

After a careful review of the evidence of record, the Board finds that entitlement to service connection for multiple myeloma is warranted.  As noted above, exposure to benzene is consistent with the circumstances of the Veteran's service and a competent medical opinion has related the appellant's multiple myeloma to benzene exposure during military service.
	
Under the circumstances of this case, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for multiple myeloma is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for multiple myeloma is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


